COXE, District Judge.
I have read the report of the referee and have examined the papers submitted. I agree with the referee that the objections to the discharge have not. been established. The questions discussed have heretofore been decided by me in analogous circumstances. In addition to the cases cited by the referee the attention of counsel is called to the following: In re Howden (D. C.) 111 Fed. 723; In re Eaton (D. C.) 110 Fed. 731. In these cases the objections principally relied on by the objecting creditor were considered, upon somewhat similar facts, and disposed of adversely to the creditor’s contention.
The report is confirmed and the discharge is granted.